19-10971-dsj        Doc 332       Filed 07/18/19 Entered 07/18/19 13:20:26                    Main Document
                                               Pg 1 of 3


Louis T. DeLucia
Alyson M. Fiedler
ICE MILLER LLP
1500 Broadway, Suite 2900
New York, New York 10036
Telephone: (212) 835-6315
Email: Louis.DeLucia@icemiller.com
      Alyson.Fiedler@icemiller.com

Counsel to Nitel, Inc.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


 In re:
                                                                       Chapter 11
 SIZMEK INC., et al,1
                                                                       Case No. 19-10971 (SMB)
                           Debtors.
                                                                       (Joint Administered)



                                   NOTICE OF APPEARANCE AND
                                 REQUEST FOR SERVICE OF PAPERS

          PLEASE TAKE NOTICE that pursuant to Federal Rules of Bankruptcy Procedure 2002, 9007,

and 9010(b) and Local Rule B-9010-1, and section 1109(b) of title 11 of the United States Code, Nitel,

Inc. ("Nitel') by and through its counsel, Ice Miller LLP, hereby respectfully submits this Notice of

Appearance and Request for Service of Papers ("Notice of Appearance") in the above-captioned jointly-

administered case(s) and requests that all notices and all papers served or required to be served in these

cases by the Court, the above-referenced Debtors, and/or any other parties-in-interest, be given to and

served upon the following:




          1
             Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, include: Sizmek Inc. (4624); Point Roll, Inc. (3173); Sizmek DSP, Inc. (2319); Sizmek
Technologies, Inc. (6402); Wireless Artist LLC (0302); Wireless Developer, Inc. (9686); X Plus One Solutions, Inc.
(8106); and X Plus Two Solutions, LLC (4914).



                                                        1
19-10971-dsj       Doc 332       Filed 07/18/19 Entered 07/18/19 13:20:26                  Main Document
                                              Pg 2 of 3



ICE MILLER LLP                                          ICE MILLER LLP
Jason M. Torf                                           Louis T. DeLucia
200 W. Madison Street, Suite 3500                       Alyson M. Fiedler
Chicago, IL 60606                                       1500 Broadway, Suite 2900
Telephone: (312) 726-6244                               New York, New York 10036
Email: Jason.Torf@icemiller.com                         Telephone: (212) 835-6315
                                                        Email: Louis.DeLucia@icemiller.com
                                                              Alyson.Fiedler@icemiller.com




        PLEASE TAKE FURTHER NOTICE the Notice of Appearance request includes, without

limitation, notices and papers referred to in Bankruptcy Rule 2002 and also includes, without limitation,

any plans of reorganization and disclosure statements and objections thereto, notices, orders, pleadings,

motions, applications, complaints, schedules of assets and liabilities, operating reports, answering or reply

papers, memoranda and briefs in support of any of the foregoing, pleadings, hearing dates, requests,

demand, replies and any other documents brought before this Court with respect to these proceedings,

whether formal or informal, whether written or oral, whether transmitted or conveyed by mail, courier

service, delivery service, telephone, telegraph, or otherwise.


        PLEASE TAKE FURTHER NOTICE that this Notice of Appearance is without prejudice to

the rights, remedies and claims of Nitel against other entities or any objection by Nitel, that may be made

to the subject matter jurisdiction of the Court or the propriety of venue herein and shall not be deemed or

construed to submit Nitel to the jurisdiction of the Court. This Notice of Appearance shall not be deemed

or construed to be a waiver by Nitel (1) to have final orders in noncore and matters not arising in or under

the Bankruptcy Code entered by a District Judge, (2) to trial by jury in any proceeding so triable in this

case or any case, controversy, or proceeding related to this case, or (3) of any other rights, claims, actions,

defenses, setoffs, or recoupments to which Nitel, is or may be entitled, in law or in equity, all of which

rights, claims, actions, defenses, setoffs, and recoupments Nitel expressly reserves. All rights, remedies
19-10971-dsj       Doc 332      Filed 07/18/19 Entered 07/18/19 13:20:26             Main Document
                                             Pg 3 of 3


and claims are hereby expressly reserved, including without limitation, the making of a motion seeking

abstention, withdrawal, dismissal or transfer of the case or a proceeding therein.


Dated: New York, New York
       July 18, 2019
                                            ICE MILLER LLP
                                            Counsel to Nitel, Inc.


                                            By:   /s/ Alyson M. Fiedler
                                                  Louis T. DeLucia
                                                  Alyson M. Fiedler
                                                  1500 Broadway, Suite 2900
                                                  New York, New York 10036
                                                  Telephone: (212) 835-6315
                                                  Email: Louis.DeLucia@icemiller.com
                                                           Alyson.Fiedler@icemiller.com




                                     CERTIFICATE OF SERVICE


        I, Alyson M. Fiedler, do hereby certify that I caused to be served a true copy of the Notice of

Appearance and Request for Service of Papers upon all counsel of record listed via the Court’s Case

Management/Electronic Case Files (CM/ECF) system.


Dated: July 18, 2019

                                            ICE MILLER LLP
                                            Counsel to Nitel, Inc.


                                            By:   /s/Alyson M. Fiedler
                                                  Louis T. DeLucia
                                                  Alyson M. Fiedler
                                                  1500 Broadway, Suite 2900
                                                  New York, New York 10036
                                                  Telephone: (212) 835-6315
                                                  Email: Louis.DeLucia@icemiller.com
                                                           Alyson.Fiedler@icemiller.com
